        Case 1:20-cv-03342-AJN-SN Document 90 Filed 07/02/20 Page 1 of 2


                                                                                                       7/2/20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Belinda Baker, et al.,

                           Plaintiffs,
                                                                       20-cv-3342 (AJN)
                  –v–
                                                                            ORDER
  Bensalz Productions, Inc., et al.,

                           Defendants.


ALISON J. NATHAN, District Judge:

       On June 26, 2020, Defendants filed motions to dismiss. See Dkt. Nos. 81, 82. Pursuant

to Rule 3.F. of this Court’s Individual Practices in Civil Cases, and as stated in its June 24, 2020

Memo Endorsement, Dkt. No. 80, on or before August 10, 2020, Plaintiffs must notify the Court

and their adversaries in writing whether (1) they intend to file an amended pleading and when

they will do so or (2) they will rely on the pleading being attacked. Plaintiffs are on notice that

declining to amend their pleadings to timely respond to a fully briefed argument in the

Defendants’ June 26 motions to dismiss may well constitute a waiver of the Plaintiffs’ right to

use the amendment process to cure any defects that have been made apparent by the Defendants’

briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d

Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held

proper, such as undue delay, bad faith, dilatory motive, and futility”).

       If Plaintiffs choose to amend, Defendants may then (a) file an answer; (b) file a new

motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motions to

dismiss.

       Nothing in this Order alters the time to amend, answer or move provided by the Federal
       Case 1:20-cv-03342-AJN-SN Document 90 Filed 07/02/20 Page 2 of 2



Rules of Civil Procedure or Local Rules.

       The Court also notes that Plaintiff Belinda Baker attempted to file a pro se consent to

receive electronic service. Ms. Baker may not proceed pro se until Mr. Li, counsel who has

appeared on her behalf in this case, withdraws his appearance. Accordingly, if Ms. Baker

intends to proceed pro se, Mr. Li shall move to withdraw his appearance and Ms. Baker shall

refile her pro se consent to receive electronic service by July 31, 2020.

       The Clerk of Court is directed to mail this Order to Plaintiffs and to note that mailing on

the public docket.


       SO ORDERED.


Dated: July 2, 2020
       New York, New York



                                              __________________________________
                                                      ALISON J. NATHAN
                                                    United States District Judge
